 Case 2:16-cv-05376-DSF-PLA Document 93-3 Filed 03/16/20 Page 1 of 2 Page ID #:1254



1
2
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,          )    No. 2:16-CV-5376-DSF (PLAx)
10                                      )
               Plaintiff,               )
11                                      )
                     v.                 )    [PROPOSED] AMENDED ORDER FOR
12                                      )    INTERLOCUTORY SALE AND
     REAL PROPERTY LOCATED IN NEW       )    SUBSTITUTE RES PURSUANT TO 18
13   YORK, NEW YORK,                    )    U.S.C. §§ 981 (g)(6) and 983(j)
                                        )
14                                      )
                Defendant.              )
15                                      )
     212 West 18th Street LLC,          )
16                                      )
                Titleholder.            )
17
18        Based on Plaintiff United States of America’s
19   (“Government”) and Claimant Board of Managers of the Walker
20   Tower Condominium, a/k/a Residential Section of the Walker Tower
21   Condominium’s (“Board of Managers,” and together with the
22   Government, “Movants”) joint ex parte application to amend the
23   interlocutory sale order for the Defendant Real Property Located
24   in New York, New York, and for good cause shown, the Movants’ ex
25   parte application is granted.      It is HEREBY ORDERED THAT:
26        1. The Government shall have sole discretion to accept the
27          highest available reasonable price for the interlocutory
28          sale of the Defendant Real Property;
                                         1
 Case 2:16-cv-05376-DSF-PLA Document 93-3 Filed 03/16/20 Page 2 of 2 Page ID #:1255



1         2. All amounts currently due and owing to the Board of
2             Managers shall be paid out of the proceeds of the
3             interlocutory sale of the Defendant Real Property;
4         3. All other sale terms and procedures as outlined in the
5             Court’s Order for Interlocutory Sale of the Defendant
6             Real Property (DN 88) shall remain in effect; and
7         4. The Court shall retain jurisdiction to enforce the terms
8             of this Order and amend it as necessary.
9         IT IS SO ORDERED.
10
     DATED:   _______________, 2020          ____________________________
11                                           HONORABLE DALE S. FISCHER
12                                           UNITED STATES DISTRICT JUDGE

13
     PRESENTED BY:
14
15   DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
16   United States Department of Justice
     WOO. S LEE
17   JONATHAN BAUM
18   BARBARA LEVY
     Criminal Division
19   U.S. Department of Justice
     NICOLA T. HANNA
20   United States Attorney
21   STEVEN R. WELK
     Assistant United States Attorney
22   Chief, Asset Forfeiture Section
23   /s/ Barbara Y. Levy
24   BARBARA Y. LEVY
     Trial Attorney, MLARS
25   JOHN J. KUCERA
     MICHAEL R. SEW HOY
26   Assistant United States Attorneys
27
     Attorneys for Plaintiff
28   UNITED STATES OF AMERICA

                                         2
